  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,                )
                                         )
        Plaintiff,                       )
                                         )      MISC. ACTION NO.
        v.                               )       2:17mc3808-MHT
                                         )            (WO)
TRANSAMERICA PREMIUM LIFE                )
INSURANCE COMPANY,                       )
                                         )
        Garnishee,                       )
                                         )
COMONE DENISE ROSS,                      )
                                         )
        Defendant.                       )

                                ORDER

       Upon consideration of the government’s motion to turn

over funds (doc. no. 7), and having received no objection

from the defendant, it is ORDERED that the motion is

granted, and that the garnishee, Transamerica Premium

Life    Insurance    Company,    shall       turn   over   all   assets

belonging to defendant Comone D. Ross and issue a check

to the Clerk, U. S. District Court, One Church Street,

Suite B-110, Montgomery, AL        36104, to be applied to the
restitution ordered in criminal case no. 2:17-cr-115

(United States of America v. Comone Denise Ross.)

    This case is closed.

    DONE, this the 8th day of March, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
